Citation Nr: 1817165	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for instability of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction over the Veteran's claims file currently resides with the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in July 2013. A transcript of the hearing has been associated with the record.

By way of background, the Veteran filed a September 2009 claim for an increased rating for his right knee, entitlement to service connection for a left knee disability, and entitlement to service connection for a lumbar spine disability; all of which were denied in a January 2010 rating decision. The Veteran timely perfected an appeal as to all issues.

This matter was last before the Board in March 2017, at which time the Veteran's claim for entitlement to service connection for a lumbar spine disability was granted. The Veteran's claim for an increased rating for his right knee and entitlement to service connection for a left knee disability were remanded for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.

After completing the development requested in the March 2017 remand, the RO granted service connection in a May 2017 rating decision for the above-mentioned left knee disability, assigning an evaluation of 10 percent under Diagnostic Code 5260, effective October 2, 2009 and an evaluation of 10 percent under Diagnostic Code 5257, effective March 23, 2017. The Veteran did not thereafter express any disagreement with the rating or effective date assigned. As the May 2017 rating decision represents a full grant of the benefits sought with respect to the Veteran's  claim for entitlement to service connection for a left knee disability, this matter is no longer before the Board.

The Board further notes that following the March 2017 remand, the RO assigned the Veteran a 10 percent rating under Diagnostic Code 5257, effective March 23, 2017, for instability of the right knee. Thus, the Veteran is currently assigned two separate 10 percent ratings under Diagnostic Codes 5257 and 5260 for his right knee. Accordingly, both ratings are before the Board in the instant appeal.  


FINDINGS OF FACT

1. The Veteran's right knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees, to include any additional functional loss sustained by virtue of such factors as weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

2. The Veteran's right knee instability has been manifested by no more than slight lateral instability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for the Veteran's degenerative arthritis of the right knee have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).
2. The criteria for a disability rating in excess of 10 percent on the basis of instability of the right knee have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. Increased Rating for a Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Board must also assess the competence and credibility of lay statements and testimony. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

In this case, the Veteran asserts that his degenerative arthritis and instability of the right knee are more disabling than reflected by the two separate 10 percent disability ratings currently assigned.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability. A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

With any form of arthritis, painful motion is an important factor of disability. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010. Rating personnel must consider functional loss and clearly explain the impact of pain on the disability. VAOPGCPREC 9-98.

The Veteran's service-connected right knee condition has been diagnosed as degenerative arthritis. Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5010. Additionally, the Veteran has been assigned a 10 percent rating under Diagnostic code 5257 for instability of the right knee. In any event, reasonable doubt will be resolved in the Veteran's favor, and the Board will attribute all of the Veteran's knee symptoms documented in the record to the service-connected condition. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52, 698 (Oct. 8, 1996)).

However, upon review, the evidence of record does not support an increased rating above the 10 percent assigned for the Veteran's right knee under Diagnostic Code 5260 for limitation of flexion, 5261 for limitation of extension, or 5257 for instability. 38 C.F.R. § 4.7. In making this determination, the Board has considered the competent and credible medical and lay evidence of record. The probative lay and medical evidence of record does not establish limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or more than slight lateral instability, even when considering functional loss sustained by virtue of such factors as weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.

The Veteran was afforded a VA examination in June 2012. The examiner found the Veteran to have no limitation of extension of the right knee and flexion to 45 degrees. There was objective evidence of painful motion, but the Veteran was able to perform repetitive-use testing without additional limitations. The examiner noted that the Veteran has functional loss and/or functional impairment of the right knee due to pain on movement, disturbance of locomotion, weakened movement and less movement than normal. The examiner further noted that the Veteran reported having to take frequent breaks to sit down. The Veteran's stability was noted to be normal and there was no evidence of subluxation. 

The Veteran was also afforded a VA examination in April 2015. The examiner found the Veteran to have no limitation of extension of the right knee and flexion to 95 degrees. There was objective evidence of painful motion, but the Veteran was able to perform repetitive-use testing without additional limitations. The examiner further noted that the Veteran reported being unable to kneel, climb, or walk more than 50 feet before stopping to rest. The Veteran's stability was noted to be normal and there was no evidence of subluxation.

Most recently, the Veteran was afforded a VA examination in March 2017. The examiner found the Veteran to have no limitation of extension of the right knee and flexion to 70 degrees. There was objective evidence of painful motion, but the Veteran was able to perform repetitive-use testing without additional limitations. The examiner noted that the Veteran has functional loss and/or functional impairment due to disturbance of locomotion, interference with standing, and less movement than normal. The examiner further noted that the Veteran reported difficulty walking for a prolonged period. The Veteran was noted to have slight lateral joint instability and no evidence of subluxation.

With respect to granting an increased rating under Diagnostic Code 5260 or 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees, as needed for an increased evaluation under these diagnostic codes. As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260 or 5261.

With respect to granting an increased rating under Diagnostic Code 5257, the Veteran's instability has been shown to be no worse than slight, warranting no more than the 10 percent rating currently assigned. Additionally, there is no evidence of record indicating that the Veteran suffered instability of the right knee prior to March 23, 2017. Accordingly, a 10 percent rating is also not warranted prior to March 23, 2017.

In finding that a higher evaluation is not warranted, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45. DeLuca, 8 Vet. App. at 206-07. These factors have been taken into consideration in awarding the 10 percent disability evaluations pursuant to Diagnostic Codes 5257, 5260 and 5261. While the Board acknowledges that the Veteran experiences weakness, disturbance of locomotion, interference with standing, and less movement than normal, on range of motion testing there was no change on repetitive testing due to painful motion or weakness. The Veteran's flexion is not limited to 30 degrees or more in either knee, even taking into account pain on motion and/or the criteria outlined in DeLuca. See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7. Likewise, the Veteran's extension is not limited to 15 degrees in either knee, taking into account pain on motion and/or the criteria outlined in DeLuca. Accordingly, under this theory of entitlement, the Veteran is not entitled to disability ratings in excess of 10 percent.

The above determination is based upon consideration of applicable rating provisions. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

A disability rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

A disability rating in excess of 10 percent for instability of the right knee is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


